department of the washington dc contact person telephone number in reference to date dec sy po -ee internal_revenue_service venue of ef co ty legend b c d dear sir or madam this is in reference to your letter of date requesting certain rulings with regard to modification of b's grant program b is exempt under sec_501 of the code and is classified as a private_foundation under sec_509 b was funded by d which is substantial_contributor and d works closely with b disqualified_person with respect to b under sec_4946 of the code from b assets deserving charitable projects in those areas where d has a presence or interest and review of grant proposals at many employees worldwide and building upon its strong history as a community leader and supporter of philanthropy d enrich the charitable grantmaking of not otherwise be possible with existing b resources d performs a number of functions in the solicitation is able to to a degree which could no charge to b through its to fund b b is proposing to modify its c program to begin making charitable grants to smaller foreign charitable organizations under the program c accepts grant applications in the amount of one dollar to one million dollars the c program does not have any specific grant application form grant proposal be less than five single-spaced pages but does require that the neither d nor any d employee is permitted to obtain any personal benefit from the grants be used to purchase any goods or services from d funds from the grants cannot as contemplated under the program the chief officer of foreign charity applicant submits an application the foreign charity includes an affidavit for equivalency the i1f available determination which complies with sec_53_4945-5 a of the regulations and rev organizations that do not furnish an affidavit for equivalency determination the grant approval board will require expenditure_responsibility with respect to the grant designated employee of grant d will be involved in monitoring the c b for those proc a in many foreign countries the need for charitable support however in many of these same countries the is great and the charitable benefits produced by what would be considered even modest grants here in the united_states are often dramatic charitable regulatory infrastructure that is common in the united_states does not exist complicates compliance with u s than reject many such grant applications out of hand to exercise expenditure_responsibility as appropriate accordingly rather b desires the lack of such an infrastructure tax laws the exercise of expenditure_responsibility in such cases is for example in some foreign countries where the foreign charitable_organization may not quite challenging and b has already taken into account many of these concerns grants would be made have a bank account and the local banking environment may be quite primitive to external suppliers such as contractors may carry with it the taint of corruption or disguised kickbacks cases grant payments will be made directly to the foreign charity b will consider the recommendation of d's employee s and make payments directly to the foreign service or equipment supplier in cases where the economic environment is more stable in other situations making requests directly in both these d's designated employee involvement is crucial in investigating the legitimacy of programs attuned to the needs of or impropriety b d's employee is aware of local cultural norms and is to avoid the appearance of corruption the foreign charity and its the proposed written grant commitment for grants from b under the c program includes an agreement by the grantee to repay any portion of the grant not used for grant purposes to submit full and complete annual reports on the manner in which the funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and not propaganda or otherwise to attempt to influence legislation to influence the outcome of any specific public election or carry on directly or to make any grant which does not comply with the individual gran indirectly any voter registration drive to use any of to carry on the funds to requirement of sec_4945 grant requirements of sec_4945 or activity for any noncharitable purpose also specifies the purposes of the grant of the code or the organization to undertake any the written_agreement b will retain records indicating the following the name and address of the grantee the date and amount of the grant the purpose of the grant the amounts spent by the grantee based upon the most recent report received from the grantee whether the grantee has diverted any portion of the funds therefrom in the case of the grant reports received from the grantee and any verification of the grantee's reports to the knowledge or the grantor the dates of any or the income from the purpose of the date and results of an endowment grant sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable and educational_purposes sec_509 of the code defines private_foundation as a domestic or foreign organization described in sec_501 c other than an organization described in sec_170 b a other than in clauses vii and viii sec_4942 of the code imposes an excise_tax on a private_foundation unless the foundation annually makes qualifying distributions equal to its assets of the fair_market_value of at least sec_4942 of the code provides that the term qualifying distributions means any amount_paid to accomplish one or more of the charitable purposes described in sec_170 b other than contributions to organization or a private_nonoperating_foundation a controlled sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that if foreign organization which does not have a ruling or determination_letter from the internal_revenue_service stating that of the code then the grantor private_foundation may make a good_faith determination that the grantee organization is organization described in sec_509 code an organization described in sec_509 a distribution is the an or is of it to a or sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code requires that any amount_paid by a private_foundation to any organization other than a public charity will be deemed a taxable_expenditure unless the private_foundation exercises expenditure_responsibility sec_4945 of the code provides that the expenditure in subsection d means that the responsibility referred to private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete records from the grantee on how the funds are spent and expenditures to the secretary to make full and detailed reports with respect to such sec_53_4945-5 of the regulations provides that a a grant where it conducts a pre- private_foundation will be deemed to be exercising expenditure_responsibility with respect to grant inquiry to obtain reasonable assurance that the grantee of the funds will use them for the proper purposes sec_53_4945-5 of the regulations requires the grantee to execute a written_agreement specifying the purposes of the grant and promising to use all of the funds received from the private_foundation for the purposes stated in the agreement and to return all funds not so used to submit a full and complete financial report to the private_foundation once a year maintain adequate books_and_records to be made available for inspection by the private_foundation and not to use any of funds to influence legislation carry on propaganda or participate in political elections moreover the to sec_53_4945-6 of the regulations provides that a private_foundation may not make a grant to described in sec_501 unless the making of the grant itself constitutes a direct charitable act or a program related investment or through compliance with sec_53_4945-6 of the regulations the grantor is reasonably assured that the grant will be used for purposes described in sec_170 b of the code of the code specifies purposes including religious charitable scientific and educational sec_170 b an organization not sec_53_4945-6 of the regulations provides that a private_foundation may be reasonably assured that the grant will be used for purposes under sec_170 b only if the grantee agrees and subsequently does maintain the funds in a separate fund dedicated to purposes described under sec_170 b of the code of the code sec_53_4945-5 of a private_foundation makes a grant to the regulations provides that a foreign organization if or is of the code a grant made to an organization of the code if the grantor private_foundation has made a good which does not have a ruling or determination_letter from the internal_revenue_service stating that it such described in sec_509 grant will not be treated as an organization other than an organization described in sec_509 faith determination that the grantee organization is organization described in sec_509 code considered as made where the determination is based on an affidavit of the grantee organization or an opinion of counsel of the grantor or the grantee that the grantee is described in sec_509 affidavit or opinion must set forth sufficient facts concerning the operations and support of the grantee to enable the internal_revenue_service to determine that the grantee would likely qualify as an organization described in sec_509 er such a good_faith determination ordinarily will be an organization of the code the code such an of the an or or or of revproc_92_94 1992_2_cb_507 describes a safe_harbor process by which a private_foundation manager can exercise reasonable_judgment under sec_4945 a grant to determination_letter from the internal_revenue_service that it exempt under sec_501 and is not a private_foundation under sec_509 a foreign grantee organization that lacks a of the code of the code concerning or is section dollar_figure of revproc_92_94 provides that before of and a to the code a foreign grantee organization that has no making a grant to internal_revenue_service determination_letter as under sec_501 foundation can obtain an affidavit signed by an grantee officer explaining that the grantee is organized and operated for such exempt purposes description or its activities a copy of documents and information to show its dedication of income and assets to exempt purposes its lack of any proprietary or private interests its dissolution only for exempt purposes its lack of more than insubstantial influencing of legislation its lack of participation in any political campaigns its absence of control by any other organization for any nonexempt purposes and its financial data as to any relevant public financial support the grantee's affidavit must include a its status the grantor its organizing revrul_71_460 1971_2_cb_231 holds that an activity which is charitable within the meaning of sec_501 carried on a charitable activity if carried on in the united_states would also be in foreign_country if 33s based upon the above facts we have determined that the the to the and are not contributions to a controlled distributions under the c program will be qualifying distributions by b under sec_4942 of the code information submitted indicates that the grants from b foreign charities are intended to be used to accomplish one or more of the charitable purposes described in sec_170 b organization or a private_nonoperating_foundation charitable activity of a foreign_country does not change the fact that these grants are considered to be qualifying distributions specifically holds that an activity which is charitable within the meaning of sec_501 states would also be foreign_country that b will have in place guidelines and measures which will allow b the foreign charity for charitable purposes within the meaning of sec_501 c a charitable activity if carried on ina moreover the information provided indicates the grants will be used by be reasonably assured that b will be conducted in and c b in the united if carried on rul c b the code that the rev to of we have also determined that the distributions under the c of the code b under section the information submitted indicates that b program will not be taxable_expenditures by d has taken adequate steps to ensure that the grants will be used by these foreign charities for their intended charitable purpose first under b's guidelines and procedures where the foreign charity can avail itself of the equivalency letter process the foreign charity is required to do so requirements set forth in sec_53 4945-s a of regulations and rev charities cannot avail themselves of procedure under rev responsibility in accordance with the terms of c's program guidelines and procedures c's program guidelines and procedures require that these foreign charities provide specific information through the grant application and the grant agreement which allows b required under sec_53 sec_5 of to exercise the requisite expenditure_responsibility as then b will exercise expenditure the the foreign the qualified affidavit and must satisfy the the regulations second proc rul if accordingly based on the information furnished we rule as follows distributions under the c program will be qualifying distributions by b under sec_4942 of the code distributions under the c program will not be taxable_expenditures by b under sec_4945 of the code 33b ’ we are informing the te_ge office of this action please keep a copy of this ruling with your permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours serato v sook gerald v sack manager exempt_organizations group
